Citation Nr: 1504407	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  04-16 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Whether the overpayment of VA educational assistance benefits in the amount of $21,644.47 was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from December 1981 to March 1993.

As will be discussed in greater detail below, investigations conducted by the RO in Manila, Philippines and the VA Office of Inspector General (OIG) in San Francisco, California, addressed the enrollment of 60 veterans at Ramon Magsaysay Technological University (RMTU) in the Philippines.  As a result of these investigations, both the Manila RO and the OIG in San Francisco determined that none of these veterans were regularly attending classes; instead, the veterans received course credit in return for buying supplies and other gifts for the school and for individual instructors.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the RO in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance.  In this decision, the RO advised the Veteran that an overpayment of $21,644.47 had been created as a result of his participation in the above-described scheme.

In August 2004, the RO's Committee on Waivers and Compromises denied the Veteran's request for a waiver of recovery of an overpayment in the amount of $21,644.47.  It was noted that the Veteran was paid benefits for the period from November 2001 to March 2003 but was not attending classes.  It was determined that the Veteran acted in bad faith in the creation of this debt, which precluded consideration of a waiver of recovery of this debt.  The Veteran has not perfected an appeal of the issue of a waiver of recovery of this debt, and the Board will not discuss the issue further.

The Veteran has submitted multiple requests for a Board hearing during the course of this appeal.  In his April 2004 substantive appeal, for example, the Veteran requested a Board hearing to be held in Washington, D.C.  However, the Veteran's attorney later indicated in February 2005 correspondence that the Veteran, as well as other veterans represented by the attorney, wanted a Travel Board hearing instead.  In July 2006, the Veteran's attorney asked that the Board schedule one hearing for all of the veterans he represented, including the Veteran in this appeal, rather than hold individual hearings for each Veteran.  In August 2006, the Board informed the Veteran's attorney that the Board lacked the authority to allow a representative to appear for a personal hearing to present argument on behalf of all of the veterans he represents, nor did it have the authority to allow all of the veterans to appear for a single hearing.  The Board further advised that each veteran represented by the attorney was entitled to appear at a personal hearing and to have their representative present at that hearing.  The Board hearing that had been scheduled for the Veteran approximately one week later in Washington, D.C. (that is, in August 2006) was postponed.  In October 2006, the Veteran's attorney again requested that the Veteran, along with the other veterans he represented in similar appeals, be afforded with a single Board hearing to be held in Washington, D.C.  

The record reflects that the Veteran was subsequently scheduled for an individual Board hearing to be held in Washington, D.C in February 2007.  Although the Veteran's representative appeared for other hearings scheduled that day, he did not report for the hearing scheduled for this particular Veteran.  In August 2007, a Veterans Law Judge found that the Veteran had presented good cause for his failure to attend his scheduled hearing.  The Veteran was rescheduled for an individual Board hearing to be held in Manila in March 2009.  The Veteran did not report for his scheduled hearing and failed to present good cause for having failed to appear.  Under the circumstances, the Veteran's request for a Board hearing request is considered withdrawn.  

In May 2009, the Board denied the Veteran's claim, finding that the creation of the Veteran's debt was valid.  The Veteran appealed that decision to the Court.  In September 2011, the Court issued a memorandum decision ordering that the Board's decision be vacated and remanded for further appellate review.  In March 2012 and March 2014, the Board concluded that additional development was necessary to comply with the directives of the memorandum decision and remanded the Veteran's claim for additional development.  This requested development included: 1) clarifying whether the Veteran wished to have a hearing before RO personnel; 2) obtaining any relevant documents associated with the October 2002 and May 2002 VA Educational Compliance Surveys and field investigations that were not already of record; 3) obtaining any relevant documents associated with the February 2004 OIG report that were not already of record; 4) obtaining any relevant documents associated with the May 2003 field investigation that were not already of record, and; 5) providing the Veteran with requested materials from the RO.  The directed development has been completed to the fullest extent possible, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at RMTU to achieve a Diploma in Agricultural Technology.

2.  For the period from June 4, 2001, to March 19, 2003, the Veteran received educational assistance benefits in the amount of $21,644.47 based on his enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO determined that a fraudulent scheme was perpetuated by all 60 of the veterans enrolled at RMTU, including the Veteran who is the subject of this decision.

4.  The investigation concluded that veteran students were listed as enrolled at RMTU as full time students solely to collect VA benefits, and these veteran students never, in fact, attended classes. 

5.  An investigation conducted by the VA OIG in San Francisco also determined that a fraud scheme was perpetuated by all 60 veterans enrolled at RMTU, and that the fraud resulted in these students collecting VA educational assistance benefits even though the students never, in fact, attended classes.

6.  The Veteran was paid for courses that he did not regularly attend.

7.  The charged indebtedness in the amount of $21,644.47 was validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $21,644.47 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (that is, Chapter 51).  Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

Nevertheless, the RO explained to the Veteran the basis for the finding that the debt was valid in an August 2003 letter and in an April 2004 Statement of the Case.  The RO also afforded him the opportunity to present information and evidence in support of his claim.  Moreover, while the May 2009 Board decision was vacated, there was no indication that the Veteran was in any way unaware of the process for adjudicating his claim.

The Veteran's attorney is representing at least 29 other veterans who were found to have incurred overpayments as a result of the investigation in this case, and the attorney has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits.  However, the Board has no authority to consolidate appeals in this manner, and the Veteran's attorney has been so advised.  38 U.S.C.A. § 7107.  Accordingly, this decision will address only the appeal of the Veteran listed on the title page.  The appeals of other veterans represented by the Veteran's attorney are the subject of separate Board decisions and will be based on the facts of each particular case in light of the applicable law and regulations.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.

The Board further notes that the Veteran's attorney has on numerous occasions made single submissions of evidence and argument on behalf of all 30 veterans that he represents, which included protected information specific to individual veterans, such as VA claims numbers and social security numbers.  In response to VA correspondence requesting that the Veteran's representative submit evidence for individual veterans, the Veteran, through his representative, has expressly authorized VA to associate his submissions with the claims files of each of the veterans that his representative represents, even if those submissions include the VA claims numbers and social security numbers of the other veterans.  Thus, the Board finds that the concerns of the Privacy Act, 5 U.S.C.A. § 552a, and similar VA regulations have been adequately and appropriately addressed in this instance.  

Moreover, the Board has considered requests from the Veteran's representative for unredacted documents and other information pertaining to the individuals interviewed at RMTU and relied upon by VA for its finding of fraud.  However, as explained in an April 2005 letter from the Muskogee RO, the names of the veterans were withheld under exemptions set forth under 5 U.S.C.A. § 552(b)(3) and 38 U.S.C.A. § 5701(a), (f), which bars disclosure of their names and addresses.  The RO also indicated that the names and job titles of witnesses involved in the investigation were withheld under exemptions set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not generally disclose the names of witnesses involved in an investigation.  The Board observes that the RO advised the Veteran's attorney that he could appeal the matter to the VA Office of the General Counsel if he disagreed with the decision to provide only redacted copies of these documents and provided him with appropriate contact information for that office.

The Board believes that the Veteran is not prejudiced by VA's decision to provide only redacted copies, as he and his attorney are well aware that the individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU.  There was nothing to prevent the Veteran's representative from obtaining lay statements from individuals at RMTU on his own initiative, and to submit those statements in support of the Veteran's claim.  There was also nothing preventing the Veteran's representative from obtaining and submitting statements from the individual veterans he represents, and he has submitted several such statements.  As to those veterans involved in the investigation who are not represented by the Veteran's representative, VA is precluded under the Privacy Act from revealing their identities or other personal information.

The Veteran's attorney has also specifically requested that VA subpoena all individuals involved in the investigation, including both witnesses and VA employees, so that he may question them, and he has also objected to VA's reliance on the interviews conducted at RMTU, asserting that they amount to "hearsay evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 (1994), the VA benefits claims system does not include such adversarial concepts as cross examination, best evidence rule, or hearsay evidence exclusion.  See also Manio v. Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has a responsibility to weigh the credibility and probative value of testimony provided by the students and faculty at RMTU, just as it does any evidence provided by the veteran that is the subject of this decision.  However, the Board will not reject such testimony solely on the basis that it is hearsay evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a), VA has the authority to "(1) issue subpoenas for and compel the attendance of witnesses within a radius of 100 miles from the place of hearing . . .[and] (4) aid claimants in the preparation and presentation of claims."  However, in 38 C.F.R. § 20.711, the Secretary has defined the scope of this subpoena power to include compelling the attendance of witnesses within a radius of 100 miles from the place of hearing, and to aid in the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to allow witnesses to be questioned outside of the context of a personal hearing, and even then, the individual must reside within a 100 mile radius of the hearing.  Furthermore, the regulation specifically provides that a subpoena will not be issued to compel the attendance of VA adjudicatory personnel.  38 C.F.R. § 20.711(a).   In this instance, the Veteran's representative has clearly requested subpoenas far outside the scope of the situations contemplated by the applicable regulation.

The Veteran's representative has also argued that the Education Compliance Survey that was completed by the Manila RO was not conducted "in accordance with applicable statutory and regulatory law" such that it constitutes a clear error of law.   It is noted that the representative did not actually cite any statutory or regulatory law regarding the requirements to support his contention.  In review, the survey appears to be thorough and provided after assembling relevant evidence and interviewing numerous material witnesses.  As such, the Board has found this report to be fully relevant and considers it to be fully competent evidence.

The Veteran's attorney has argued that he did not receive a copy of the Veteran's claims file at the time the overpayment decision was made as he had requested.  It is unclear from the record whether this is the case.  However, he has not explained how the Veteran has in any way been prejudiced by such a fact.  The Veteran's claim has been reviewed by both the RO and the Board.  The representative clearly has the claims file now, and since he made this argument, the Veteran's claim was remanded by the Board and readjudicated by the RO.  As such, the Board does not find that any prejudice currently exists with regard to this issue.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

It is finally noted that in his brief to the Court, the Veteran's representative raised numerous allegations of due process and VCAA violations.  However, the memorandum decision did not find cite to any flaw in VA's development of this case, holding only that the Board needed to better explain the Veteran's specific involvement om the fraudulent scheme.  In consideration of the foregoing, the Board finds that this case is ready for appellate review.

Factual Background

By way of background, RMTU's official grading and attendance policy, as well as its education benefits agreement with VA, states that students must provide written excuses for all class absences.  If unexcused absences total 20 percent or more of the required class hours in a semester, a failing grade is assigned.  The Approval Agreement between RMTU (which, at the time of the January 1989 agreement, was called Western Luzon Agricultural College) and VA also provided that adequate records of attendance were required.  The Approval Agreement also stated that "at least one-hour per week of in-seat classroom attendance and/or three-hour[s] per week of laboratory attendance is required for each unit certified for VA benefits."

In January 2001, the Veteran applied for VA educational assistance benefits under Chapter 30, reporting that he enrolled in RMTU beginning in June 2001.  In June 2001, the Registrar of RMTU certified that the Veteran was enrolled full-time, taking 14 units in the Bachelor of Agricultural Technology (BAT) program from June 4, 2001 to October 5, 2001.  A transcript indicates that the Veteran took the following courses during this time: Mathematics for Agriculture, Agricultural Mechanics I, Personal and Community Hygiene, Field Crops and Cereal Production, and Agricultural Biology. 

In October 2001, the Registrar of RMTU certified that the Veteran was enrolled full-time, taking 14 units in the BAT program from October 22, 2001 to March 8, 2002.  A transcript indicates that the Veteran took the following courses during this time: Essentials of Oral and Written Communication, Farm Physics, Horticultural Crops Production Management, Soil Management and Conservation, and Foundations of Physical Fitness.  

In March 2002, the Registrar of RMTU certified that the Veteran was enrolled full-time, taking 6 units in the BAT program from April 1, 2002 to May 24, 2002.  A transcript indicates that the Veteran took the following courses during this time: Farm Business Management and Postharvest Technology I.  

In May 2002, the Registrar of RMTU certified that the Veteran was enrolled full-time, taking 15 units in the BAT program from June 3, 2002, to October 18, 2002.  A transcript indicates that the Veteran took the following courses during this time: Communication Skills II, Sports Development, Kasanayan sa Komunikasyon, Poultry Production Management, Irrigation and Drainage, and Practicum in Agriculture.  An attendance record for "U.S. Veteran[s]" only indicates that the Veteran signed his name to a sheet for "Poultry Production Mgt" taught by Mrs. F. on September 23, 2002.

In October 2002, the Registrar of RMTU certified that the Veteran was enrolled full-time, taking 15 units in the BAT program from November 4, 2002 to March 21, 2003 (or April 4, 2003, as amended by the Registrar of RMTU in March 2003).  A transcript indicates that the Veteran took the following courses during this time: Agricultural Mechanics II, Swine Production Management, Ruminant Production Management, Rural Sociology, Practicum in Agriculture, Specialized Athletics, and Philippine and Asian Agriculture.  An attendance record for "U.S. Veteran[s]" only indicates that the Veteran signed his name to a sheet for "Practicum in Agriculture" taught by Mrs. F. on December 2, 2002.  An attendance record for "U.S. Veteran[s]" only indicates that the Veteran signed his name to sheets for "P.E. 4" taught by Mrs. R. on February 3, 2003 and March 10, 2003.  

The Veteran's name appears on only four attendance records for the entirety of the time that he spent at RMTU.  The Veteran received a Diploma in Agricultural Technology from RMTU in April 2003.  The record reflects that the Veteran received basic educational assistance benefits under the provisions of Chapter 30 for the semesters between June 2001 and April 2003.  The RO calculated the total amount of assistance benefits administered during this period as $21,644.47.

During the Veteran's time at RMTU, in October 2002, the RO in Manila conducted a routine educational compliance survey that examined school records associated with 10 percent of the veteran student population and identified several discrepancies.  In the Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA students, and that significant inconsistencies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU. Although no overpayments were found based on the available school records, it was noted that a more extensive compliance survey might be necessary, including class checks to monitor actual attendance of the students.

In February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU that reviewed the records of all 60 veteran students.  The survey began at RMTU's San Marcelino campus with an interview of the Chancellor of RMTU, who reported that the veterans had established their own school club on campus.  The Chancellor indicated that the club was allowed its own "Vet-Park" inside the campus, and they had donated several garbage bins located throughout the campus.  

On the first day of the survey, two veteran students came to the Registrar's Office after apparently being informed of the survey by the Chancellor.  One of the students indicated that he was president of their student organization, and that they had a number of questions about the survey.  Due to time constraints, they were asked to write their questions down so that they could be answered later.  During the conversation, both students reported that their organization had donated the new steel filing cabinet in the Registrar's office to help the clerk in safekeeping records.

In reviewing the records, discrepancies were found in all 60 student records.  These discrepancies included: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment. 

The Compliance Audit also contained an interview with D.P., the instructor for the Veteran's Soil Management and Conservation course and Irrigation and Drainage course, who stated that VA students had their own attendance sheet that was submitted to him regularly.  The Veteran could only recall the names of two VA students, neither one of whom was the Veteran.  When D.P. was asked how he could be certain that the Veterans were in fact in school, he stated that he saw them in their meeting place at Vet-Park.  Sometimes the VA students told him that they were "just around the campus."  When asked whether any of the veteran students were attending his lectures, D.P. responded that the only student he often saw was a student other than the Veteran.  D.P. admitted that the VA students were providing the finances needed to sustain some of their school projects.  D.P. stated that he sometimes excused VA students from quizzes because he "lacked enough chairs in his classroom."  D.P. therefore gave midterm and final examinations to VA students at the Vet Park.  

The February 2003 Compliance Audit noted that the Veteran was granted a full-time payment for Summer 2002 even though he was enrolled in only 6 units.  

As a result of these findings, in May 2003, the Manila RO conducted a field investigation that involved eight field investigators, the head of the field section, and two Educational Compliance Survey Specialists.  From May 10, 2003, to May 15, 2003, this group interviewed approximately 39 individuals, including RMTU administration officials, professors, veteran students, and non-veteran students.  

Depositions from various professors and administration officials confirmed that the veteran students donated supplies to the school and to their instructors, and also paid for various class projects.  The Chancellor of the San Marcelino campus indicated that the veteran students had donated money to their school, and that 50 percent of this had been distributed to teachers as "incentive" awards.  Various instructors and non-veteran students also indicated that the veteran students were not required to actually attend classes, and some non-veteran students complained of this fact, indicating that while they would be penalized for not attending, the veteran students were still given passing grades in return for their donations.

Some students and faculty indicated that the veteran students often came to class lectures only once or twice a week, and others indicated that many of the veterans never attended classes.  For example, one non-veteran student reported that he had never seen any of the veteran students actually attending class over a two-year period, and another non-veteran student admitted to having been "coached" to tell the VA investigators that the veteran students had attended classes when, in fact, they had not.  One non-veteran student indicated that he had seen veteran students attending classes for only one month in the 2002-2003 semester, and at no time since.

In these depositions, some instructors revealed that they did not personally verify the presence of the veteran students in their classes, but, instead, relied on attendance sheets regularly submitted by a representative of the veteran students.    Some of the instructors indicated that they did not know whether the veteran students actually attended; others admitted that they knew that the veteran students did not attend many classes.  Instructors gave various reasons for the different treatment accorded veteran students over non-veteran students, such as language barriers, "humanitarian reasons," or the veteran students already having advanced knowledge.  Some faculty members acknowledged that veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor.  Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that veteran students were not.  Some faculty members also admitted that they had been given cash incentives by the administration, which they were told came from donations by the veteran students. 

At the San Marcelino Campus, a meeting was held with the veteran students in which they were invited to make statements under oath.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the written statement, which was signed by 17 veteran students, they explained that the minimum attendance requirement was one hour of classroom instruction a week or three hours of laboratory time.  They also admitted that class leaders took attendance by signature of each veteran at the Vet Park and delivered the attendance sheet to professors, at which time they were given the class assignments. 

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require veteran students to regularly attend classes, but, instead, relied on class leaders to submit attendance sheets that contained the names of the veteran students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  All they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at Vet Park.  The veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  Mid-term and final examinations were done collectively by a group of veterans, and all of the veterans received passing grades.  The scheme was found to have been happening for decades with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had.

In a May 2003 deposition, D.P. stated that for VA students, the group leader would provide him with an attendance sheet with the names of VA students enrolled in his class.  The VA students would then "stay most of the time in the Vet Park and not in the classroom."  The VA students would normally stay outside when D.P. conducted his regular lecture class.  The Veteran's name was not included among the VA students whom D.P. remembered.  D.P. had not regularly met with VA students in a classroom setting or for the purpose of giving lectures; instead, D.P. gave his lecture notes to the VA student leader.  D.P. indicated that he had conducted class in this way since he began teaching; he had not met VA students in a classroom setting.  D.P.'s former superior had told him that he need not treat VA students like regular students.  D.P. did not require VA students to do any laboratory work in the field.  Regular students answered test questions in the classroom, and VA students answered their test questions in the Vet Park.  D.P. indicated that other teachers were conducting themselves similarly.   

In May 2003, L.A., an instructor of Agricultural Biology, indicated that "all the 10 VA students I had in Agricultural Biology during the 1st semester of 2001-2002 did not report to the class regularly . . . They absolutely did not attend the regular classes along with the non-VA students, who were required to report in the class 5 days a week."  The Board notes that the Veteran was enrolled in Agricultural Biology during the first semester of the 2001-2002 academic year.  

In May 2003, D.A., an instructor of Agricultural Mechanics, indicated that she did not require VA students to attend regular classroom sessions because they already had advanced knowledge in agricultural mechanics.  D.A. believed that the VA students already knew enough about various engines.  D.A. required regular students to submit drawings of farm tools; in lieu of drawings, D.A. had the VA students bring actual farm tools to school, which tools became the property of the school.  

In May 2003, E.V., an instructor of Crop Production, Post Harvest, and Practicum, indicated that the school did not strictly require VA students to attend their classes.  E.V. indicated that the students were usually old and could not attend classes on a regular basis for various personal reasons.  For technical subjects like Post Harvest and Crop Production that had laboratory requirements, the VA students acted as financiers by providing monetary assistance for the completion of the project, and non-VA students provided the labor.  E.V. provided the VA and non-VA students with equal grades.  E.V. gave the VA students research work, and she did not require them to take quizzes or examinations.  E.V. considered their technical projects to be complete when they financed them.  E.V. could not provide any test papers, quizzes, or term papers.  

In a May 2003 Report from an Investigator with the Educational Services Unit, the Veteran's sister-in-law noted that the Veteran travelled to the United States in March 2003 for a vacation.  The Veteran's sister-in-law did not know about the Veteran's schooling.

In June 2003, the Chancellor of RMTU indicated that the Veteran was "diligently working" towards a bachelor's degree in agricultural technology and was expected to graduate in March 2005.  

The school also benefited from this scheme because the veterans would pay for various expenses the school could not afford, such as new curtains, sports equipment, water dispensers, renovations, and holiday party expenses.  The veterans also provided cash payments directly to professors and school administration officials.  All the veterans were enrolled in the Diploma in Agriculture or the Bachelors in Agriculture program under the College of Agriculture.

In June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the 60 veterans who were the subject of the investigation.  In August 2003, the RO advised the Veteran that he had been certified and paid educational assistance benefits for attending RMTU from June 4, 2001, to March 19, 2003, but that the evidence of record suggested that he did not attend classes during that period to the degree that would be required to receive the education benefits.  The Veteran's payments were stopped, and an overpayment in the amount of $21,644.47 was created because of his failure to comply with the requirements for receiving VA education benefits.  The Veteran was advised of his right to request a waiver of this overpayment.  

In September 2003, the Veteran stated that the loss of RMTU's accreditation was not his fault.  The Veteran stated that he signed up "in good faith" for classes from June 2001 to April 2003.  The Veteran stated that he regularly attended classes and passed all of his subjects.  In October 2003, the Veteran submitted a notice of disagreement in which he disputed the validity of the indebtedness.  Also in October 2003, RMTU submitted a certification signed by the dean and four instructors indicating that the Veteran's transcript and enrollment certification constituted written proof that the Veteran attended all required classes during the Veteran's enrollment at the school.  The certification indicated that RMTU "does not and would not" issue a diploma or a transcript of records to a veteran indicating completed subjects if the veteran had not attended all required classes.

In February 2004, an agent of the Criminal Investigation Division of the VA OIG in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which had been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and had also worked extensively in the Philippines on VA-related investigations.  

Based on his review, the OIG agent concluded that fraud was committed by all 60 of the veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG declined to proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that the essence of the scheme at RMTU was that veteran students were listed as enrolled at RMTU as full time students solely to collect VA benefits.  The veteran students never, in fact, attended classes, and they would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets, and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the veteran's park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades.  The school benefited from this system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' guilt included the following: the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the veterans never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme.  The testimony established that the veterans did not attend classes prior to the survey, and they began attending classes regularly only after the onset of the investigation by the Manila RO.  The agent also pointed out that the joint statement signed by 17 of the veteran students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject was clearly contrary to the testimony provided by instructors and fellow students, but was indicative of their knowledge that classroom attendance was required.

The agent also noted that a similar scheme had been in place at Laney College in Oakland, California, which had resulted in VA's loss of $6 million.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980s.  Furthermore, several RMTU professors noted that, when the naval center was still active, they had many more veterans enrolled.  The agent noted that the students at Laney College had been sued in federal court under the Civil False Claims Act, and most of them paid double damages plus fines.

In a December 2004 letter, a Special Agent in Charge of the Los Angeles OIG indicated that it had been asked to look into bribery charges made against D.B., an employee of the Manila RO, but had chosen not to pursue an investigation of the charges.  The Special Agent explained that the complainants were the same individuals who were the subject of the RMTU investigation, and that they had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of the evidence indicating that those students had engaged in a fraudulent scheme.  For these reasons, the Special Agent concluded that their motivation, testimony, and thus, the entire allegation of bribery, lacked credibility.

The Special Agent further explained that D.B. was the lead investigator of the educational benefits fraud scheme because he had initially discovered it during the compliance survey, but he was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected of the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset and D.B. would not have exercised considerable influence over the outcome.  The Special Agent noted that, in his experience, bribes were typically solicited by individuals that had authority to affect some type of outcome, which was a scenario that did not exist in this case.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans.

In March 2005, a variety of instructors from RMTU signed a statement affirming that they would "never misreport a student's attendance nor provide a course grade to a student . . . whom had not properly attended my classes.  All . . . students that received a grade as shown on the student's transcript, attended all required classes."  N.M. added that the Veteran students attended all of her lectures, but she excused them from some laboratory activities due to their prior experience and their assistance with supporting the class with the purchase of a variety of materials.  M.P. stated that the veteran students attended classes as she required, "although not every class."  

Analysis

The Veteran is challenging the validity of the overpayment in the amount of $21,644.47.  The Veteran essentially contends that he regularly attended classes at RMTU and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled.

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a state approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for Chapter 30 education benefits.  Therefore, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursuing an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7020(b)(2).

In order to receive educational assistance for pursuit of program of education, an individual must demonstrate satisfactory pursuit of a program, satisfactory conduct, and satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain such progress and conduct.  Id.  Attendance is unsatisfactory it the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b).

As a finder of fact, the Board must determine both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

In this case, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that all 60 veterans attending RMTU, including the Veteran who is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU. 

The evidence of record is clear that there was a large-scale scheme to defraud VA at RMTU, and this scheme likely involved all of the veterans who were receiving VA educational benefits based on their "attendance" at RMTU.  With that established, the issue in this case, which is the deficiency addressed in the Court's September 2011 Memorandum Decision, is whether the evidence supports a finding that the Veteran individually participated in the above-described fraudulent scheme that was carried out at RMTU.  The Memorandum Decision found that the Board's May 2009 decision was not based on evidence specific to the Veteran.  In other words, the May 2009 decision did not adequately explain how the Veteran personally participated in a scheme to defraud the government, or how the Veteran personally failed to attend classes in compliance with RTMU's attendance policy.  

The Board will thus consider whether the evidence supports a finding that the Veteran was personally involved in the above-described fraudulent scheme.  With that goal in mind, the clarification of an individual veteran's participation in the scheme is challenging because the veteran students have decided to act in concert in order to, in part, obfuscate the investigation.  For example, according to one veteran, when asked why regular classmates could not see him in the classroom, he "could not speak more.  The thing is, we, VA students had a meeting and we agreed upon to have a common stand to tell in this investigation that we are actually attending regular classes and nothing more."  The "common agreement" of the veteran students to speak with one voice has prevented differing accounts from being obtained that might add clarity to the extent of involvement of different students, including the individual Veteran in this case.

Additionally, the Board observes that much of the testimony in this case is potentially against the interest of the parties involved.  For example, if a veteran student testifies that he did not attend classes as required to receive educational benefits, that veteran loses those benefits and may incur an overpayment.  Similarly, if an administrator, faculty member, or even a non-veteran student testifies that the veteran students were held to a different standard, that person potentially jeopardizes the contributions or payments that the veteran students were making to the school.  In fact, after this scheme was uncovered, VA revoked RMTU's certification, which likely represented a significant loss of revenue to the institution.

The Board first observes that the Veteran is individually implicated in the February 2003 Compliance Audit for seeking out full-time educational assistance benefits for Summer 2002 despite being enrolled in only six units of study.  

The Board notes that at no time during this appeal has the Veteran submitted any evidence corroborating his assertions that he attended class, including class lecture notes, a completed assignment or module, or an examination report.  The only evidence suggesting that the Veteran participated in a nearly two-year course of study at RMTU includes the Veteran's transcript, four attendance sheets, and various certifications from RMTU regarding the Veteran's study.  The Board finds it to be highly implausible that the Veteran would have no corroborating evidence if he had in fact attended a nearly two year program of study.  

The Board acknowledges that the Veteran's professors and fellow students do not specifically refer to him by name in their depositions.  However, the witnesses note that their failure to identify any of the VA students was due to an inability to remember their names, which weighs against a finding that the Veteran was actually present in class.  The Board again finds it to be implausible that after a nearly two year program of study, no instructors or non-veteran students would have any recollection of the Veteran, had the Veteran actually been attending classes.

The Veteran's transcript confirms that he was enrolled in the specific classes taught by many of the deposed professors.  D.P., who was the Veteran's instructor for Soil Management and Conservation and Irrigation and Drainage, stated that the veterans in his classes would not attend his regular lecture class.  The Veteran's name was not included among a list of students whom D.P. remembered.  L.A., the Veteran's instructor of Agricultural Biology, indicated that she had 10 veteran students during the semester when the Veteran took her class, and they "absolutely did not attend the regular classes along with the non-VA students, who were required to report in the class 5 days a week."  The Veteran's other professors from classes including Agriculture Mechanics, Crop Production, Post Harvest, and Practicum, provided similar statements in their depositions, remarking that VA students were exempt from class lectures and attendance was based purely on a class attendance list provided by a VA student leader.  Grades in all these classes were also based on examinations taken outside the classroom environment and by financial contributions from the VA students.  The Board places great weight on the depositions of these instructors, which occurred near the time that the veterans failed to attend classes.

The Veteran's representative has argued that the evidence does not point to specific dates when the Veteran did not attend class.  The representative pointed to attendance sheets showing attendance and final grades being given.  The Board does not find this argument to be persuasive for several reasons.  First, the Veteran appears on only four attendance sheets throughout the time that he spent at RMTU, which hardly helps the Veteran's argument that he regularly attended class.  Second, even if the record contained hundreds of attendance sheets signed by the Veteran, such attendance sheets have no evidentiary value because the great weight of the evidence of record, including the veterans' own joint statement, explains that attendance sheets were simply circulated at the Vet Park for the veterans to sign whether or not they actually went to class.  As such, attendance sheets show only that the Veteran may have appeared at Vet Park to sign a piece of paper.  The attendance sheets do not suggest that a veteran student was actually present in a class.  In sum, the Board finds that the circumstantial evidence provides a compelling case that the Veteran's attendance fell short of what was required to receive VA educational benefits.

The Veteran's representative has argued that the Veteran's receipt of  passing grades for all of his courses is evidence of his class attendance.  While the Board acknowledges the need to address the Veteran's situation on an individual basis, the fact remains that according to the RO investigation, all the veteran students passed all their classes, and in fact the investigation report made note that it would be extremely rare at a public university in the Philippines to have such a pass rate.  Moreover, a review of the record seriously undermines the value of such an accomplishment for RTMU in that to pass a course, a veteran student often had to simply buy supplies.  For example, a physical education teacher stated in May 2003 that VA students' class attendance was not being checked like regular students and that in lieu of attendance the veterans had to submit sports equipment for the regular students to use, and the submission of that equipment was enough to pass his class.  For these reasons, the Board finds that the Veteran's receipt of passing grades not to be relevant to the question of whether he attended class.

Additionally, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the veteran students at RMTU received course credit in return for the donations and gifts that they provided the school.  Despite these statements, it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds they are of no probative value with respect to the Veteran's actual attendance in class.  The transcripts are, however, useful in identifying the classes for which the Veteran was enrolled in as a way of determining whether he specifically attended the required lectures and laboratory activities.

The Board acknowledges that the record contains nine statements signed and dated in March 2005 from RMTU faculty indicating that as a general matter, they would never have misreported a student's attendance.  Each statement asserted that all American veteran and Filipino students that received a grade as shown on their transcripts attended all required classes.  Furthermore, these statements indicated that the RMTU faculty was told that their teaching licenses would be suspended if they failed to testify that veteran students were not attending classes.  

The Board will leave aside in this discussion its observation that the handwriting for each of these statements is remarkably similar, and it will instead explain the other reasons why it places little probative weight in these statements.  First, the credibility of these statements must be weighed against the numerous depositions from the veteran and non-veteran students indicating that the veteran students did not attend classes, as well as the specific findings of fraud made by both the Manila RO and the OIG in San Francisco.  Nearly all of the faculty deposed in the investigation were asked if they had any complaints with regard to the manner and content of their deposition; none indicated a problem.

Second, the timing of these statements detracts from their credibility.  The allegations surfaced only when the Veteran and others were appealing the decision of the RO to seek collection of their education benefits overpayment.  The timing of these statements creates the appearance that they were made for the purpose of refuting VA's case against the veterans at RMTU and to continue the flow of education funds to the school.  The allegations of impropriety were not brought to light when the OIG was investigating the supposed bribery.  In sum, the timing of these allegations undermines their credibility.

Third, the content of these statements is facially incredible.  The evidence of record shows clearly that veteran students did not sit in the actual classrooms while classes were in session.  The depositions of most students and faculty suggest that it was the exception for veteran students to actually attend class.  For example, a physical education teacher stated in May 2003 that VA students' class attendance was not checked like the regular students' attendance was; in lieu of attendance, the veterans had to submit sports equipment for the regular students to use, and the submission of that equipment was enough to pass his class.  Yet, with this as a background, the March 2005 affidavits attested that all veterans had perfect attendance.  To the extent that the faculty members consider "attending" to mean signing a piece of paper but not actually physically attending a class, this would constitute precisely the type of fraud that VA is asserting was perpetrated.  As such, the only meaning that would support the school's defense is patently implausible on its face.

In sum, it is simply not believable that all the veteran students attended class regularly.  Numerous statements were obtained from non-veteran students and veteran students explaining how the veteran students spent most of their time in the Vet Park, and their "class participation" was in paying for supplies for the courses.  The Board finds that the March 2005 statements are simply not credible in light of the earlier testimony that was made when investigators first arrived on campus, and not provided after the fact in an effort to preserve the monetary pipeline to the school that was provided by VA educational benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

The Board has also considered the assertion by the Veteran's attorney that one or more of the employees of the Manila RO insinuated to the veteran students and faculty of RMTU that they were open to bribes, and that it was only the failure to pay such bribes that resulted in the findings of the RO's investigation.  In support of this assertion, the Veteran's representative has submitted statements from several of the veteran students who were the subject of the investigation at RMTU.  Certainly, such allegations are troubling.  

However, the only evidence suggesting that RO employees undertook such conduct is apparently the assertions of the attorney's clients.  Their credibility must be weighed against the numerous depositions from faculty members and non-veteran students indicating that the veteran students did not attend classes, and the specific findings of fraud that were made by both the Manila RO and the OIG in San Francisco.  It is difficult to imagine that a failure to accept bribery offers from Manila RO employees could have resulted in the fabrication of the substantial amount of evidence obtained by that RO of the scheme that apparently existed in RMTU.  Furthermore, the depositions and other documents created as a result of their investigation were independently reviewed by the OIG in San Francisco, as well as statements of the veteran students.  The OIG specifically found that fraud had occurred at RMTU.  It seems extremely unlikely that the employees of the Manila RO could have fabricated the testimony of the faculty members and students at RMTU who reported that the veterans were allowed to pass classes without attending in exchange for gifts, and it also seems equally unlikely that the faculty members or students at RMTU would testify to such if the practice was not actually occurring.  There seems to be no motivation for either faculty or non-veteran students to lie about such a scheme if it did not, in fact, exist.

The Board's conclusions in this regard appear consistent with the findings of the Special Agent of Los Angeles OIG, as explained in his December 2004 letter.  That agent explained that the OIG had chosen not to pursue an investigation into the bribery charges against D.B. because the complainants were the same individuals who were the subject of the RMTU investigation, and that they had a strong motivation to discredit the VA investigators who uncovered their scheme.  It was noted that the San Francisco OIG had conducted an extensive review of the situation at RMTU, and had concluded that there was an "overwhelming" amount of evidence indicating that those students had engaged in a fraudulent scheme.  It was further noted that D.B. was not in charge of the field investigators, and had no authority over the outcome of the investigation.  The evidence collected with regard to the scheme was obtained by eleven different field investigators, and D.B. had no authority over any of them.  Moreover, the management of the Manila RO was involved in planning the investigation from the outset, and he would have not have been able to exercise considerable influence over the outcome.  It was noted that bribes were typically solicited by individuals that had authority to affect some type of outcome, which was a scenario that did not exist here.  For these reasons, the Special Agent determined that the allegations lacked credibility and had been put forth in an attempt to obscure the issues and deflect the guilt of the involved veterans.

The Veteran's representative has maintained that the February 2004 OIG report should not be considered because it was conducted "ex post facto" of the August 2003 creation of the overpayment.  The Board disagrees.  The overpayment was created specifically as a result of the May 2003 Compliance Survey.  By attacking the circumstances and credibility of that Compliance Survey, the Veteran's representative has opened the door to consideration of the February 2004 OIG report, which discussed the circumstances in which the Compliance Survey was conducted and the validity of the conclusions drawn therein.  Although the representative hints that the RO solicited the OIG report to bolster its own case, the evidence shows that the RO referred the case to the OIG to consider whether criminal charges for fraud should be pursued.  There is no indication of any impropriety in the RO's referral of the case to the OIG. 

In order to discredit the OIG report, the Veteran's representative submitted two copies of the VA OIG Semiannual Report to Congress, in which the investigation is not cited. The evident intent of the representative is to demonstrate that no OIG investigation ever happened.  However, the OIG Semiannual Reports cite the results of criminal cases handled by OIG.  In the case against students at RMTU, a decision was made to not pursue criminal charges due to the difficulty in pursuing prosecution in the Philippines.  Given that criminal charges were not brought, the absence of the investigation from the OIG Semiannual Reports is not surprising and does not discredit the findings of that report.  Again, it is important to note that criminal charges were not brought because of the difficulty of prosecuting a case in the Philippines and not necessarily due to lack of merit.

In support of the Veteran's claim, the Veteran's attorney cited to the provisions of 38 C.F.R. § 21.7153(c), which defines "satisfactory attendance" on the part of a beneficiary as meeting the regularly-prescribed standards of the educational institution in which the veteran is enrolled.  The Veteran's attorney essentially argues that because the school accepted the Veteran's attendance as adequate, VA is obligated to do so regardless of the frequency of the Veteran's actual attendance. 

The Board disagrees.  The evidence of record clearly shows that the Veteran's attendance was inconsistent with both RMTU's treatment of non-veteran students and its own stated attendance policies.  The great weight of the evidence of record indicates that the Veteran was not held to the same standards of attendance or class participation that the non-veteran students were, and that this was due to the donations made to the school by the veteran students.  

Additionally, RMTU's Approval Agreement provided that "adequate" records of attendance were required.  In this case, the records of attendance are inadequate by any reasonable measure.  The Veteran appears on only four attendance records throughout his nearly two-year time at RMTU, and the Board otherwise finds independently allowing students to document their own attendance outside the classroom to be inherently unreliable and inadequate.  

RMTU's official grading and attendance policy, as well as its education benefits agreement with VA, states that students must provide written excuses for all class absences.  If unexcused absences total 20 percent or more of the required class hours in a semester, a failing grade is assigned.  In this case, because the school allowed veterans to self-certify their attendance away from the classroom, there was no way for RMTU's administration to determine whether or not a veteran was actually physically present and signing the attendance sheet.  The evidence of record shows no meaningful tracking of presence or absence at any time, which is contrary to the school's official grading and attendance policy.  

RMTU's Approval Agreement with VA also stated that "at least one-hour per week of in-seat classroom attendance and/or three-hour[s] per week of laboratory attendance is required for each unit certified for VA benefits."  The great weight of the evidence of record, including the lack of corroborating documentation like class notes, the lack of any instructor's recollection of the Veteran, the lack of any student's recollection of the Veteran, and the absence of meaningful attendance records, does not suggest that the Veteran attended class pursuant to the Approval Agreement.  Under these circumstances, it cannot be said that the Veteran was meeting the regularly-prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c).  The record does not demonstrate that the Veteran had satisfactory attendance.

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a veteran beneficiary pursue a meaningful program of education in exchange for his VA benefits.  As noted, the scheme discovered by the Manila RO involved the Veteran's receipt of course credit and passing grades without having to attend or otherwise participate in class in return for monetary donations and other gifts made to the university.  It is difficult for the Board to imagine any argument that could justify this scheme as consistent with the purpose of Chapter 30 benefits.  To the contrary, the participants of the scheme, including the Veteran, either knew, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating in this scheme.

In consideration of the foregoing, the Board finds that the Veteran either knew or should have known that he was accepting education benefits for purposes other than what was intended because it is clear that he was given preferential treatment at RMTU due to the financial benefits bestowed upon the institution.  The evidence further establishes that the Veteran was not required to participate in or attend classes as a regular student to receive passing grades in his enrolled classes at RMTU for the periods relevant to the current appeal.  Thus, the Board concludes that Veteran's debt in the amount of $21,644.47 was validly created.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran's representative recently alleged clear and unmistakable error (CUE) in a number of actions by the RO (alleging, for example, CUE in the conduct of the investigation).  A claim of CUE is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  The RO's decision is on appeal and not yet final, so there is no CUE issue raised on appeal for the Board to consider.  Link v. West, 12 Vet. App. 39, 45 (1998).


ORDER

An overpayment of VA educational assistance benefits in the amount of $21,644.47 was properly created.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


